Citation Nr: 0707721	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  06-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the back.  

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the left arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time entitlement of 
the veteran to service connection for kidney failure, claimed 
as a residual of exposure to asbestos or radiation, as well 
as residuals of a stroke, was denied, and the issues of the 
veteran's entitlement to service connection for residuals of 
shell fragment wounds of the back and left arm were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  Such remand was through the 
VA's Appeals Management Center (AMC) in Washington, DC, and 
was for the purpose of conducting certain evidentiary and 
procedural development.  Following the AMC's completion of 
the requested actions, the case has been returned to the 
Board for further review.  

Based on the Board's grant in June 2006 of the veteran's 
motion to advance his appeal on the Board's docket, expedited 
consideration has followed.  


FINDING OF FACT

The veteran sustained inservice shrapnel wounds of the back, 
as well as his left hand and arm, which resulted in current 
disablement involving superficial scars in the affected areas 
and a retained shrapnel fragment in the area of the left 
hand, but no other disability.  


CONCLUSION OF LAW

Shrapnel wounds of the back, as well as the left hand and 
forearm, currently manifested by two superficial scars of the 
left upper extremity, with a retained metal fragment of the 
left hand, and a single superficial scar of the low back and 
flank area, but no other disability, were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in May 
2006.  All of the actions previously sought by the Board 
through its prior development request appear to have been 
completed in full as directed, and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for him was provided initially in the RO's 
letter of August 2004 and in various, subsequently dated 
items of correspondence from the RO and AMC.  The veteran was 
thereby notified that he should submit all pertinent evidence 
in his possession.  Notice pursuant to Dingess/Hartman was 
furnished to the veteran by the AMC through its letter of 
April 2006.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, VCAA notice was provided to the veteran as to 
each issue prior to its initial RO adjudication; however, it 
is evident that each claim was readjudicated by VA after full 
VCAA notice was furnished, including that pertaining to 
Dingess-Hartman.  See Supplemental Statement of the Case 
(SSOC) issued in December 2006; Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of a notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains extensive examination and treatment 
reports compiled by VA.  The record also reflects that the 
veteran was afforded a VA medical examination during the 
course of the instant appeal with respect to each of the 
disabilities herein at issue.  Such examination was 
comprehensive in scope and productive of detailed clinical 
findings and opinions.  Inasmuch as there is ample competent 
evidence of record to render an appellate decision, there is 
no duty to provide any other examination or to obtain an 
additional medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, it is found VA has 
satisfied its duties under the VCAA.

Analysis

The veteran served during World War II in the Navy.  He 
contends that he was stationed in Okinawa, Japan, aboard the 
U.S.S. St. George, when a Japanese fighter aircraft crashed 
into the ship and injured him.  He claims that he was treated 
for shrapnel wounds in May 1945 and states that he was also 
seen at sick bay in Okinawa.  The veteran claims that he is 
still bothered with retained foreign bodies.  He also 
contends that the shrapnel wounds to the back and left arm 
are directly related to his current medical difficulties, to 
include back problems.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The record indicates that the veteran engaged in combat with 
the enemy during his period of military service, and inasmuch 
as his claimed injuries are combat-related, the provisions of 
38 U.S.C.A. § 1154 are for application in this matter.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  Under 
38 U.S.C.A. § 1154(b), lay evidence of the inservice 
incurrence or aggravation of a disease or injury shall be 
accepted, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service medical records, to include a December 1945 
separation examination report, are negative for any findings 
attributable to shrapnel wounds.  Postservice private and VA 
medical treatment records, dating from 1951, likewise 
identify no pertinent findings.  

Despite the absence of any pertinent findings in service, the 
RO in its statement of the case of November 2005 conceded 
that the veteran had been aboard the U.S.S. St. George, when 
a Japanese fighter aircraft crashed into the ship and injured 
him, and such incident is consistent with the veteran's 
involvement in combat duty.  It is, therefore, at least as 
likely as not that the veteran engaged in combat with the 
enemy and that his claimed shrapnel wounds of the back and 
left arm are consistent with the circumstances, conditions, 
or hardships of his combat service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service.  See 38 U.S.C.A. § 1154(b).  
Thus, for purposes of adjudication of the issues of service 
connection for residuals of shell fragment wounds of the left 
arm and back, the injuries in question are presumed to have 
occurred.  Id.

In order to better ascertain whether such injuries continue 
to be productive of residuals, the Board by its recent remand 
requested that a VA medical examination be conducted.  Such 
evaluation was performed in November 2006 and findings 
therefrom identified the presence of, among other things, 
superficial scars of the left hand and forearm, with retained 
shrapnel within the left hand shown by X-ray, and a 
superficial scar of right lumbosacral spine-flank area, all 
of which were found by the examiner to be the result of prior 
shrapnel wounds.  All affected areas were noted not to be 
symptomatic.  Diagnoses of left carpal tunnel syndrome, 
residual scars of the left hand and forearm from a scrap 
metal wound with retained shrapnel of the left hand, 
lumbosacral arthritis with old compression fracture at T-12, 
and a residual scar of the right lumbosacral spine and flank 
from an old scrap metal wound.  

It was the opinion of the examining VA physician that it was 
less likely than not that the veteran suffered disability 
from shrapnel metal wounds to the left arm, wrist, and low 
back.  The physician further opined that the veteran's carpal 
tunnel syndrome of the left hand was not likely to be caused 
by the described shrapnel metal injuries, noting the absence 
of inservice evidence of hand numbness and the veteran's 
postservice employment of many years as a welder.  Regarding 
the veteran's low back, the following was set forth by the 
examiner:

The diagnosis across the lumbosacral spine is not 
related to the superficial scar from scrap metal.  
There is no service medical record documentation 
of injury to his low back or treatment of his low 
back that could correspond to his current 
diagnosis across the low back.  It is therefore 
less likely than not that the current diagnosis 
across his lumbosacral spine including the 
degenerative arthritis and old compression 
fracture is related to service.   

The record, primarily through examination and treatment 
records compiled by VA and non-VA sources during postservice 
years, otherwise denotes the existence of various entities, 
including carpal tunnel syndrome with entrapment 
neuropathies, intracarpal degenerative joint disease of the 
wrist, cervical neuropathy, degenerative disc disease of the 
cervical spine, right hemiparesis, osteoporosis, and a 
compression fracture of a lumbar vertebra.  

As indicated above, by operation of 38 U.S.C.A. § 1154(b), it 
is presumed that the veteran sustained shrapnel wound 
injuries to his left arm and low back while engaged in combat 
with the enemy.  Clear and unmistakable evidence does not 
rebut the presumption of service incurrence and, the record 
otherwise documents the existence of current disablement as a 
result of the inservice shrapnel wounds, manifested 
exclusively by superficial scars of the left hand/arm and 
lumbosacral spine, with a retained metallic fragment in the 
left hand.  The existence of current, residual disablement is 
clearly set forth by the findings outlined by the examining 
VA physician in November 2006, although obscured to some 
degree by the opinions offered at that time.  The Board 
emphasizes that it is not the degree of disability that is 
for consideration in the context of this appeal, but rather 
whether there is objective evidence of residuals of the 
inservice hand and back wounds.  The fact that the left 
hand/arm and back scarring was found on current examination 
to be asymptomatic is not dispositive and, as such, the VA 
physician's opinion voiced as to the absence of disability 
from the inservice wounds is more attuned to the degree of 
disability and not its existence.  However, the only 
residuals of the inservice shrapnel wounds are the two 
superficial scars of the veteran's left hand and arm, 
including a retained fragment of the left hand, and the 
single scar of his low back and flank.  The VA medical 
examiner in November 2006 specifically excluded the veteran's 
carpal tunnel syndrome of the left hand, lumbosacral 
arthritis, and old compression fracture at T-12 as residuals 
of the inservice shrapnel wounds and the record is otherwise 
devoid of competent evidence that any other disability other 
than the superficial scars of the left hand/arm and back is a 
residual of the shrapnel wounds sustained in service.  To 
that extent, while service connection is clearly in order for 
the residual scarring and retained fragment, a preponderance 
of the evidence is against entitlement to service connection 
for any other claimed residual disability.  


                                                                                       
(Continued on next page)



ORDER

Service connection for residuals of a shrapnel wound of the 
back, currently manifested by a single, superficial scar of 
the lumbosacral spine and flank and no other disability, is 
granted.  

Service connection for residuals of a shrapnel wound of the 
left arm, manifested by two, superficial scars of the left 
hand and arm, with a retained fragment of the left hand, and 
no other disability, is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


